
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 66
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2011
			Mr. Fattah (for
			 himself, Mr. Davis of Illinois,
			 Mr. Clarke of Michigan,
			 Mr. David Scott of Georgia,
			 Mr. Al Green of Texas,
			 Mr. Scott of Virginia,
			 Mr. Cleaver,
			 Mr. Meeks,
			 Mr. Lewis of Georgia,
			 Mr. Rangel, and
			 Mr. Hinchey) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in
		  the Capitol Visitor Center for a ceremony to celebrate the life of Dr. Martin
		  Luther King, Jr., and recognize the Alpha Phi Alpha Fraternity for its work to
		  erect a monument to the civil rights leader.
	
	
		1.Use of emancipation hall for
			 ceremony to celebrate Martin Luther King and recognize Alpha Phi Alpha
			 Fraternity for work to erect a king monument
			(a)AuthorizationEmancipation Hall in the Capitol Visitor
			 Center is authorized to be used on August 27, 2011, for a ceremony to celebrate
			 the life of Dr. Martin Luther King, Jr., and recognize the Alpha Phi Alpha
			 Fraternity for its work to erect a monument to the civil rights leader.
			(b)PreparationsPhysical preparations for the conduct of
			 the ceremony described in subsection (a) shall be carried out in accordance
			 with such conditions as may be prescribed by the Architect of the
			 Capitol.
			
